Citation Nr: 1604959	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  06-01 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable initial rating for asbestos-related pleural disease.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to March 1960.  The Veteran died in January 2014.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 decision by the RO.  In February 2009, the Board remanded the case for additional development.  The Board issued a decision denying the Veteran's claim in July 2011.  

The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).  In a January 2012 Joint Motion for Remand (JMR), the parties agreed to remand the case back to the Board because, in their view, it needed further development.  The terms of the JMR were incorporated by reference into a January 2012 Order of the Court.  In accordance with the Court's Order, the case was returned to the Board. Thereafter, in September 2012, the Board remanded the claim for development consistent with the terms of the JMR.

This case was again before the Board in April 2013 when it was referred to the Veterans Health Administration (VHA) for an expert medical opinion.  An opinion was obtained in April 2013 and the Veteran and his representative were provided copies of the VHA opinion in May 2013.  The Veteran responded in May 2013 that he did not have any further argument or evidence to submit and the Veteran's representative responded in July 2013 with additional argument.

Thereafter, the Board again denied the claim in August 2013.  The Veteran appealed the decision to the Court.  In a Memorandum Decision dated in June 2015, the Court vacated the Board's decision and remanded for additional consideration. 

Review of the documents associated with the appeal to the Court reveals that the Veteran died during the pendency of the appeal.  The Veteran's widow was substituted for the Veteran by the Court in an August 2014 order.  As such, she is the appellant listed on the first page.

Where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  In the January 2006 Substantive Appeal on a VA Form 9 the Veteran reported that he had to leave his job in 1993 due to pain and breathlessness on exertion.  As such the Board recognizes a claim for TDIU and has added this claim to first page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file reveals VA treatment records dated through February 2013.  The Veteran's Death Certificate indicates that the Veteran died in January 2014 while an inpatient in a VA medical facility.  As such, on remand, attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran dated from February 2013 to January 2014.  See 38 C.F.R. § 3.159 (2015).

VA treatment records reveal interpretations of pulmonary function tests (PFTs) based upon test results that have been scanned into VISTA, including a test dated in April 2009.  These scanned reports do not appear to have been associated with the claims file.  On remand, attempts must be made to obtain and associate with the claims file all scanned treatment records regarding PFTs and pulmonary treatment.  See id.

The docket before the Court reveals a copy of the Veteran's Death Certificate; However, a copy of the Veteran's Death Certificate has not been associated with the Veteran's VA claims file.  On remand, the appellant must be contacted and asked to submit a copy of the Veteran's Death Certificate to VA.

In the Memorandum Decision the Court concluded that the Board provided an inadequate statement of reasons or bases for its treatment of an October 2012 VA examination report.  Specifically, the Court found that June 2012 treatment records indicate that the Veteran had "[m]ild chronic appearing interstitial lung disease", and the October 2012 VA examination report connects that finding to the Veteran's onset of interstitial lung disease-asbestosis-in 1987, which the examiner states caused shortness of breath on exertion.  The Court further found that although the October 2012 examiner also noted a June 2012 computed tomography (CT) lung scan that was negative for interstitial lung disease, the lack of any comment by the examiner or the Board reconciling these findings frustrated review of the claim.  The Court found it unclear how the Board could provide an adequate statement of reasons or bases for denying the Veteran's respiratory claim without reconciling the evidence of interstitial lung disease in the October 2012 VA examination with the remainder of the evidence.

Thus, after obtaining the outstanding medical evidence, a medical opinion must be obtained that contemplates the June 2012 treatment record, the October 2012 VA examination report, the April 2013 VHA medical opinion, and the remainder of the evidence regarding interstitial lung disease, asbestosis, and the impact on the Veteran's pulmonary function.  See id.

As the Veteran's claim for TDIU may be impacted by the outcome of the remanded claims, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board is unable to review the claim for TDIU until the remanded claim is resolved.

The disability rating in effect during the Veteran's life does not meet the schedular criteria for assignment of a TDIU.  Nevertheless, it is VA policy to grant TDIU in all cases where a Veteran is unable to work due to service connected disability.  Rating boards are required to submit to the Director, Compensation and Pension Service (Director), for extraschedular consideration, all cases of Veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  The Board has no authority to assign a TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  If after development and readjudication of the other issue currently on appeal, the Veteran does not meet the schedular criteria for assignment of a TDIU, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file VA treatment records regarding the Veteran dated since February 2013.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Attempt to obtain and associate with the claims file all scanned treatment records regarding PFTs and pulmonary treatment, including the record identified in April 2009.

3.  Contact the appellant and request that a copy of the Veteran's Death Certificate be submitted directly to VA.

4.  Thereafter, forward the claims file to an appropriate VA examiner for preparation of a medical opinion as to the severity of the Veteran's service-connected asbestos related pleural disease during the appellate period prior to his death.  The opinion should document all of the Veteran's symptoms and indicate which, if any, are attributable to asbestos related pleural disease as opposed to being due to nonservice-connected COPD.  The examiner should specify whether or not the Veteran's service-connected asbestos related pleural disease resulted in interstitial lung disease.  The opinion should consider the June 2012 treatment record, the October 2012 VA examination report, and the remainder of the evidence regarding interstitial lung disease, asbestosis, and the impact on the Veteran's pulmonary function.  If the examiner concludes that the asbestos related pleural disease was not productive of any disability, this should be specifically stated.  In addition, the examiner must comment on the impact of the Veteran's service-connected pulmonary disability on his ability to obtain and maintain substantially gainful employment, prior to his death in January 2014.  Complete rationale must be provided for any opinion provided.

5.  Thereafter, readjudicate the claim for a higher evaluation for asbestos-related pleural disease, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand. 

6.  Thereafter, if and only if the Veteran does not meet the schedular criteria for the assignment of a TDIU, under 38 C.F.R. § 4.16(a), refer the claim of entitlement to a TDIU to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) is appropriate.

7.  If the decision with respect to the claims remains adverse to the appellant, furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


